PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/068,815
Filing Date: 31 Oct 2013
Appellant(s): Augustine et al.



__________________
Erik Drange
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 10/22/2020 and Supplemental Appeal Brief filed on 11/25/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/1/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
I: Claims 21-27, 30-31 and 33-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner (US Pub. No. 2003/0045918) in view of Bowens (US Patent No. 6,237,153) and further in view of D'Amato (US Patent No. 3,468,299).
II: Claims 28 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner in view of Bowens and D'Amato as applied above and further in view of Lunt (US Patent No. 4,819,275).
III: Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner in view of Bowens and D'Amato as applied above and further in view of Augustine (US Pub. No. 2001/0009610).

(2) Response to Argument
The First Ground of Rejection 
Applicant’s arguments are based on Turner not teaching or disclosing “a single, air permeable sheet of material having a periphery and forming a seal with less than all of the inner surface of the hospital gown to form a pneumatic convective device therewith.” While applicant agrees that Turner teaches the inner wall 14 having a plurality of apertures 20, applicant argues all of the inner surface of the garment” and “Turner would appear to suggest that the garment itself is air-permeable which, if the inner wall were air permeable, would lead to the implausible construction of air being blown away from the wearer”.
First, examiner looked for support in the current applications disclosure for the claimed limitation of “a single, air permeable sheet of material having a periphery and forming a seal with less than all of the inner surface of the hospital gown to form a pneumatic convective device therewith”. It was found that although applicant never discloses the word “single” in the specification, since the application is directed to the use of a pneumatic convective device with a hospital garment and the pneumatic convective device is made of either multiple sheets 114,116 in Figs. 1A-H and 314, 316 in Figs. 3A-K or in alternative embodiment of Figs. 1E-D and 3D-F eliminating sheet 116/316 and using only sheet 114/314, which is air permeable ([0065]-[0068] and [0074]-[0077] of the P.G. Pub.), it is interpreted that “a single, air permeable sheet of material having a periphery” is referring to sheet 114/314 in the embodiment of Figs. 1E-D and Figs. 3D-F. It is noted however, that sheet 114 is shown in a cross view in Fig. 1E and sheet 314 in a cross view in Fig. 3F to be a double layered sheet of material 114a-114b/ 314a-314b; therefore, although the claims are given proper support in the specification, “a single, air permeable sheet of material having a periphery” is a broad limitation that can be interpreted as either a sheet comprising multiple layers or one of the layers of the sheet, since there is nothing in the claims nor the spec to enable the sheet to comprise multiple layers or one of the multiple layers to be  Likewise, the limitation of “forming a seal with less than all of the inner surface of the hospital gown to form a pneumatic convective device therewith” is interpreted to refer to the fact that sheet 114 (when attached to the garment as seen in Fig. 1B) or sheet 314 (when attached to the garment as seen in Fig. 3E) covers less than all of the inner surface of the hospital gown. 
Based on the interpretation given above, in view of the disclosure, Turner teaches “a single, air permeable sheet of material (either ventilation system 10 having multiple layers including inner layer 14 or the inner layer 14 on itself) having a periphery (shown in Fig. 2 of Turner, also see [0017] for air-permeable characteristics of inner wall 14) and forming a seal with less than all of the inner surface of the garment to form a pneumatic convective device therewith (once the ventilation system 10 including inner wall 14 is attached to the garment as taught in [0021], it covers less than all of the inner surface of the garment as seen in Fig. 3)”. It is noted that Turner teaches “The ventilation system 10 may be incorporated with, or attached to, any apparel, accessory or protective equipment, including, by way of example and not limitation, shirts, pants, jackets, hats, protective sports equipment, helmets, headgear, body suits, shoes, boots, gloves, pouches, capes, blankets, cushions, or any item used by an individual to which the regulation or moderation of the temperature of the body is desired. The ventilation system 10 may be used to accelerate the body's natural ability to cool itself with perspiration by using convection or evaporation to wick away perspiration from the wearer of the system. It should be understood that the ventilation system 10 may also be used to warm the body” In [0013]. Therefore, although Turner does not specifically teach attaching the ventilation system 10 to a hospital garment, it gives a broad range of apparel that are configured to be used with the 
Moreover, it appears the applicant is arguing a non-claimed embodiment disclosed in [0064] of the current application PG. Pub. (on page 8 of the appeal brief). It is noted that paragraph [0064] teaches “Alternatively, the device shown in FIGS. 1D-1E may be constructed with an impermeable sheet on the outside of the gown 112, wherein the portion of the gown 112 that includes the inner gown surface 152 would serve as the permeable sheet” which is impermeable sheet (and not “a single, air permeable sheet of material” as claimed) is positioned on the outside of the gown (and not “forming a seal with less than all of the inner surface of the hospital gown” as claimed) and the gown itself includes the inner gown surface 152 would serve as the permeable sheet. The limitation is question is “a single, air permeable sheet of material having a periphery and forming a seal with less than all of the inner surface of the hospital gown to form a pneumatic convective device therewith”. Therefore, it these arguments are moot since they are directed to a non-claimed embodiment.
Furthermore, applicant’s assumption that “Turner would appear to suggest that the garment itself is air-permeable which, if the inner wall were air permeable, would lead to the implausible construction of air being blown away from the wearer” (on page 10 of the appeal brief) is not found persuasive, since Turner teaches “The ventilation system 10 may be incorporated with, or attached to, any apparel, accessory or protective equipment, including, by way of example and not limitation, shirts, pants, jackets, hats, protective sports equipment, helmets, headgear, body suits, shoes, boots, gloves, pouches, capes, blankets, cushions, or any item used by an individual to which the regulation or moderation of the temperature of the body is desired. The ventilation system 10 may be used to accelerate the body's natural ability to cool itself with perspiration by using convection or evaporation to wick away perspiration from the wearer of the system. It should be understood that the ventilation system 10 may also be used to warm the body” In [0013]. Therefore, the ventilation system as designed by Turner is configured to work with any apparel regardless of the material in order to warm the body of the wearer. 
Not only does Turner not teach the feature “forming a seal with less than all of the inner surface of the hospital gown,” Turner itself would teach away with ever combining the feature into a garment. For example, para. [0004] of Turner describes a disadvantage of Weber (U.S. Patent No 5970519) wherein integrating the air bladder into a clinical garment results in no directed airflow and inflation of the garment "causing discomfort or inflexibility to the wearer."” Are not found persuasive, since Turner specifically teaches “The ventilation system 10 may be incorporated with, or attached to, any apparel, accessory or protective equipment, including, by way of example and not limitation, shirts, pants, jackets, hats, protective sports equipment, helmets, headgear, body suits, shoes, boots, gloves, pouches, capes, blankets, cushions, or any item used by an individual to which the regulation or moderation of the temperature of the body is desired. The ventilation system 10 may be used to accelerate the body's natural ability to cool itself with perspiration by using convection or evaporation to wick away perspiration from the wearer of the system. It should be understood that the ventilation system 10 may also be used to warm the body” In [0013]. Therefore, the ventilation system as designed by Turner is configured to be incorporated with, or attached to, any apparel. In fact, applicant’s arguments further sustain the rejection in showing that the ventilation system of Turner is only attached to or incorporated with a section of the garment (less than all of the inner surface of the garment) as appose to the invention of Weber (U.S. Patent No 5970519) (incorporated by reference by Turner) where the air bladder is incorporated into the whole garment and not just a section of it.
With respect to the secondary references Bowens and D’Amato, applicant appears to be directing arguments on each prior art individually in a piecemeal manner and not the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that “For example, while Bowens teaches a hospital gown, there is no teaching to make the hospital gown pneumatic. Turner itself would teach away from making the garment of Bowens pneumatic due to the potential for inflation of the gown itself. In addition to the reasons described above with respect to claim 21, claim 31 is allowable because D’Amato does not teach or disclose, “power conversion apparatus for converting AC power for use by the heater control circuitry.” D’Amato teaches a rechargeable battery assembly 60 that powers a motor 52 and a heater element E… Even if rechargeable batteries were used, then the power conversion apparatus would not be a part of the warming unit but rather a separate component all together as rechargeable batteries typically need to be charged using transformers external to the device (otherwise it would defeat the purpose of having a portable power source). In fact, a skilled artisan would interpret the rechargeable battery of D’Amato as providing DC power (not AC power) which could power both the motor 52 and heater element E without conversion losses.” (on page 12 and 13 of the appeal brief).
Examiner, respectfully disagrees with these assumptions. First, as already explained above, Turner specifically teaches “The ventilation system 10 may be incorporated with, or attached to, any apparel, accessory or protective equipment, including, by way of example and not limitation, shirts, pants, jackets, hats, protective sports equipment, helmets, headgear, body suits, shoes, boots, gloves, pouches, capes, blankets, cushions, or any item used by an individual to which the regulation or moderation of the temperature of the body is desired. The ventilation system 10 may be used to accelerate the body's natural ability to cool itself with perspiration by using convection or evaporation to wick away perspiration from the wearer of the system. It should be understood that the ventilation system 10 may also be used to warm the body” In [0013]. Therefore, the ventilation system as designed by Turner is configured to be incorporated with, or attached to, any apparel, so although Turner does not specifically teach attaching the ventilation system 10 to a hospital garment, it gives a broad range of apparel that are configured to be used with the ventilation system to regulate or moderate the temperature of the body. Turner also teaches that the ventilation system could be used for both cooling and warming the body. Therefore, Turner gives the basis of making an obvious rejection with the hospital garment of Bowens, which states a common issue with "many hospitals or examination areas are often uncomfortably cold, either due to a need for continual air-conditioning, which usually cannot be regulated by the patient, or, in colder climates, the heat might be kept at a relatively low level to save on heating costs" in Col. 1, II. 42-47.  Applicant also argues that “Since Turner does not teach any opening, then a person of ordinary skill in the art would not have a reason to incorporate “a rear slit extending from the neck opening to a hemline and fastening devices near the rear slit for detachably attaching opposing sides of the rear slit” from Bowens. Further, because Turner appears to be designed to be low profile (See paras. [0003]-[0004]), then having a slit would make the device loose on the athlete making the device prone to falling off. Thus, a person of ordinary skill in the art would not have a reasonable expectation of success in incorporating the feature from Bowens.” Examiner maintains that the ventilation system of Turner as explained by Turner in specific in paragraph [0013] is configured to be attached and used by any apparel such as ones by way of example and not limitation, shirts, pants, jackets, hats, protective sports equipment, helmets, headgear, body suits, shoes, boots, gloves, pouches, capes, blankets, cushions, or any item used by an individual to which the regulation or moderation of the temperature of the body is desired” without departing from the scope of the invention. The ventilation system 10 would work perfectly with a hospital gown with a slit on the back since the ventilation system as appose to applicant’s arguments is not a specific design for athletes, but a range of apparels and accessories such as “pouches, capes, blankets, cushions”; therefore, incorporating it in a hospital gown with a rear slit would not make it inoperable as applicant argues that “having a slit would make the device loose on the athlete making the device prone to falling off “. These arguments are not found persuasive.
Finally, in Fig. 3 of Turner, the ventilation system is connected to an electric box and plugged into an outlet. Similarly, D’Amato teaches using rechargeable batteries to power the portable heater system; therefore, in both inventions there exist at least a “power conversion apparatus for converting AC power for use by the heater control circuitry” as claimed. Applicant’s arguments directed to D’Amato without taking the combination in a whole is not found persuasive. Turner shows plugging the electric box to an outlet, but is silent in showing details of the electric box or discussing the heater assembly in detail; however, one having ordinary skill in the art at the time of the invention would have seen that the box is powered by AC power; therefore, there must have been some sort of a “power conversion apparatus for converting AC power for use by the heater control circuitry”. In addition, since Turner is silent in showing the heater assembly in details, the 103 rejection was made in view of D’Amato which teaches a portable heater connecting to a garment through at least one opening formed through the for use by the heater control circuitry” is used to convert the AC power into a power for use by the heater control circuitry. Applicant’s arguments on the grounds that “the power conversion apparatus would not be a part of the warming unit but rather a separate component all together as rechargeable batteries typically need to be charged using transformers external to the device (otherwise it would defeat the purpose of having a portable power source)” are not found persuasive since Claim 31 is directed to a system comprising a warming unit comprising the power conversion apparatus. Unlike applicant’s arguments, using rechargeable batteries that would plug up and get charged does not “defeat the purpose of having a portable power source”. It is also noted that “a portable power source” is not being claimed.   

The Second Ground of Rejection 
Applicant’s arguments are on the grounds that “Claims 28 and 38 depend from claims 21 and 31, respectively. Lunt is directed to a double-breasted disposable gown formed of non-woven, synthetic plastic sheeting. Lunt fails to remedy the deficiencies of Turner, Bowens and D’Amato and, as such, claims 28 and 38 are also allowable.” Since the arguments presented in the first grounds of rejection are not found persuasive, these arguments are not found persuasive either.

The Third Ground of Rejection 
Applicant’s arguments are on the grounds that “Augustine does not teach or disclose “a warming unit that can provide a stream of pressurized, heated air to the clinical garment.” Augustine instead teaches a warming unit for heating fluid. Given the difference in parts and complexity, a person of ordinary skill in the art would not have a reasonable expectation of success in mounting the warming unit to an IV pole because of the expected weight difference in the two types of devices. Furthermore, claim 32 depends from claim 31. Augustine fails to remedy the deficiencies of Turner, Bowens and D’Amato and, as such, claim 32 is also allowable”. In response to applicant's argument that “Augustine does not teach or disclose “a warming unit that can provide a stream of pressurized, heated air to the clinical garment.””, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is noted that Claim 32 recites the limitation “further comprising an IV pole, wherein the warming unit comprises provisions for mounting on the IV pole.” The bases of the obvious rejection in the Final action dated 5/1/2020 was on the grounds of adding provisions to the warming unit for mounting on an IV pole for ease of handling the device and not incorporating details of the warming unit of Augustine into the invention. Therefore, the fact that “Augustine does not teach or disclose “a warming unit that can provide a stream of pressurized, heated air to the clinical garment.”” has nothing to do with the rejection made to modify the warming unit of Turner as modified by Bowens and D’Amato to add 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        
Conferees:
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794 
                                                                                                                                                                                                       /Daniel DePumpo/
RQAS                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.